     ROBERT S. BREWER, JR
 1
     United States Attorney
 2   FRED SHEPPARD
     Assistant U.S. Attorneys
 3
     California State Bar No. 250781
 4   United States Attorney’s Office
 5   880 Front Street, Room 6293
     San Diego, California 92101-8893
 6   Telephone: 619 546-8237
 7
 8                          UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF CALIFORNIA
 9
10    UNITED STATES OF AMERICA,                 Case No.: 18CR5260-CAB
11                Plaintiff,
12                                              JOINT MOTION FOR
            v.                                  ATTORNEY EYES ONLY
13                                              PROTECTIVE ORDER
14    SALAM RAZUKI et al.,
15                Defendants.
16
17
                 The parties, UNITED STATES OF AMERICA, by and through its counsel,
18
     Robert S. Brewer, United States Attorney, and Fred Sheppard and Shital Thakkar, Assistant
19
     United States Attorneys, and the above-captioned defendants, through their defense
20
     counsel hereby jointly move, for this Court to enter an “Attorney Eyes Only” protective
21
     order. The protective order is being sent to chambers contemporaneous with this filing.
22
                                                 Respectfully submitted,
23
                                                 ROBERT S. BREWER
24
                                                 United States Attorney
25
     DATED: January 24, 2020                     s/ Fred Sheppard
26
                                                 FRED SHEPPARD
27                                               SHITAL THAKKAR
                                                 Assistant U.S. Attorneys
28
 1
     DATED:   s/ Thomas Warwick/Antonio Yoon
 2            THOMAS WARWICK
              ANTONIO YOON
 3
              Attorney for defendant
 4            Salem Razuki (1)
 5
 6 DATED:     s/ Brian Funke
 7            BRIAN FUNKE
              Attorney for defendant
 8            Sylvia Gonzales (2)
 9
10 DATED:     s/ Allen Bloom
11            ALLEN BLOOM
              Attorney for defendant
12            Elizabeth Juarez (3)
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
              2
